In a eoram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, dated October 9, 1963, which denied without a hearing his application to vacate a judgment of said court, rendered April 6, 1960 after a jury trial, convicting him of robbery in the first degree, assault in the second degree and petit larceny, and imposing sentence. The judgment of conviction was previously affirmed by this court (13 A D 2d 521, mot. for lv. to app. den. May 10, 1961 [Fuld, J.]). Order affirmed. On the sentencing, at which defendant was represented by counsel, the court expressly referred to the portions of the probation report which are to the effect that defendant had not been supporting his wife and two children in the South or his family here and had been caught with a gun several times. Neither defendant nor his attorney denied these assertions. Defendant may not now complain that they were untrue. Beldock, P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.